Citation Nr: 0403907	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1977 to April 
1979.

This appeal arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In this decision, the RO determined that the 
veteran had not submitted the requisite new and material 
evidence to reopen a claim for service connection for a 
psychiatric disability.  The RO also denied entitlement to 
service connection for a skin disorder.

The appellant provided testimony via a videoconference 
hearing before a Veterans Law Judge from the Board of 
Veterans' Appeals (Board) in June 2003.  The VLJ that 
conducted this hearing will make the final determination in 
this case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).  

As discussed below, the issue of entitlement to service 
connection for a skin disorder is being REMANDED to the RO 
via the Veterans Benefits Administration's Appeals Management 
Center (VBA AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  Sufficient evidence required for an equitable decision of 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
psychiatric disability has been obtained.

2.  By rating decision of September 1987, the RO denied 
entitlement to service connection for a psychiatric 
disability and properly notified the veteran of this 
determination.  She failed to perfect an appeal of this 
decision.

3.  The additional lay and medical evidence added to the 
record since September 1987 is cumulative or, by itself or in 
connection with evidence previously assembled, is not of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for entitlement to 
service connection for a psychiatric disability.


CONCLUSION OF LAW

Subsequent to the final decision of September 1987 that 
denied entitlement to service connection for a psychiatric 
disability, new and material evidence sufficient to reopen 
the claim has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (Effective prior to August 29, 
2001).  See also 66 Fed.Reg. 45620 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
2002).  As discussed below, the development conducted by VA 
in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir.  2003).  The 
recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In letters issued in August 1999 and March 2003, VA informed 
the veteran of the actions she must take and the type of new 
and material evidence required in order to reopen her claim 
for service connection for a psychiatric disability.  The 
letter of August 1999 informed her that this evidence must 
not be merely cumulative of evidence previously submitted, 
but must be evidence not previously considered by VA.  This 
letter informed the veteran that it was dependent on her to 
submit the requisite new and material evidence and did not 
indicate VA would conduct any development on this matter.  

A Statement of the Case (SOC) of April 2002, the Supplemental 
Statement of the Case (SSOC) of January 2003, and the letter 
of March 2003 notified her of the evidence that VA had 
considered in adjudicating her claim.  The SOC also notified 
the veteran of the pertinent laws and regulations and the 
reasons and bases for VA's decision.  Specifically, the SOC 
notified the veteran of the regulations governing the 
reopening of previously denied claims with the submission of 
new and material evidence.  She was also notified of the old 
laws and regulations governing VA's duty to notify and assist 
in the SOC and the new laws and regulations in the SSOC of 
January 2003, and given an opportunity to comment on them.  
Based on the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military and VA 
records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  The record indicates that the veteran has filed a claim 
for Social Security Administration (SSA) benefits.  She 
submitted the medical evidence used in adjudicating this 
claim directly to VA in November 2002 and January 2003.  
There does not appear to be any other pertinent evidence in 
the possession of the U. S. Government and the veteran 
acknowledged April 2003 that there was no additional medical 
evidence that could be provided to VA.   

In addition, the veteran was afforded a comprehensive VA 
compensation examination (psychiatric) in December 2002.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  This VA 
examiner reported medical histories, provided examination 
findings regarding the veteran's complaints, and provided the 
appropriate diagnoses/etiological opinions.  While this 
examiner did not affirmatively indicate that he had reviewed 
the claims file, he did note that a "review of the medical 
records was accomplished."  His detailed discussion of 
specific medical evidence (namely, the service medical 
records) indicates that such a review of was done.  In any 
event, the reported medical history appears accurate based on 
the Board's review of the claims file.  Therefore, this 
examination is fully adequate for providing evidence 
regarding the existence and etiology of any current 
psychiatric disability.  

The veteran has identified VA and private medical treatment.  
These records were obtained and incorporated into the claims 
file in November 1999, October and November 2000, November 
2002, and January 2003.  At her Board hearing, the veteran 
noted treatment for her psychiatric disability from a Dr. 
Eilers and a statement from this physician dated in September 
2001 was incorporated into the claims file.  Her VA treatment 
records have been incorporated into the claims file and she 
has directly submitted private treatment records that she 
felt were pertinent to her claim.  In addition, the SOC and 
SSOC informed the veteran of the evidence in the possession 
of VA and at her Board hearing in June 2003 she submitted a 
waiver of RO consideration regarding lay evidence received 
during the Board hearing.  As the veteran is aware of the 
evidence contained in the claims file, has not identified any 
other pertinent evidence exists, and has waived RO 
consideration of the lay evidence submitted in June 2003; 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).  

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Circuit Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Circuit Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Sec. of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (Reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

In the letter issued to the appellant in March 2003 that 
discussed the requirements of the VCAA, the RO requested that 
she submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 30 days.  However, 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000.  Id. at § 701(c). 

In addition, the March 2003 letter is actually the second 
letter from the RO that discussed the VA's duty to assist.  
The first letters discussing this responsibility and 
development of the current claim were issued in August 1999.  
According to the United States Court of Appeals for Veterans 
Claims (Court) holding in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004), a notification consistent 
with the VCAA requires VA to 1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; 2) inform the claimant about the 
information and evidence that VA will seek to provide; 3) 
inform the claimant about the information or evidence that 
claimant is expected to provide; and 4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The August 1999 letters informed the veteran of the evidence 
required to reopen her claim for service connection for a 
psychiatric disability and of what type of evidence was 
required to establish service connection.  She was 
specifically informed that this evidence must show that her 
psychiatric disability has existed since her separation from 
the military or existed within one year of her discharge from 
active service.  In effect, she was told that this type of 
evidence was not in the possession of VA.  The veteran was 
informed that VA would obtain her military and VA medical 
records, and that it was her responsibility to submit 
pertinent private medical records.  The letter that 
specifically discussed the issue of new and material evidence 
told her that if she wished to reopen her claim, she must 
"furnish new and material evidence not previously 
considered."  This sentence, in effect, informed the veteran 
to submit all pertinent evidence in her possession.  As 
required by Pelegrini, these letters were issued prior to 
VA's initial decision of November 1999 regarding this matter.  
Based on this analysis, the Board finds that the notice 
letters of August 1999 are consistent with both the old duty 
to assist requirements and the new requirements under the 
VCAA.  Regardless, the veteran indicated in April 2003 that 
she did not have any additional medical evidence in her 
possession.  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is no evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of the issue decided below, the Board 
finds that any such failure is harmless.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim of new and material evidence substantially predates 
August 2001, the new regulatory criteria are not applicable.

The veteran filed a claim for entitlement to service 
connection for a psychiatric disability in May 1987.  By 
rating decision of September 1987, the RO denied this claim.  
The RO determined that the medical evidence showed an in-
service episode of psychiatric symptoms related to a 
personality defect, while her current psychiatric problems 
resulted from mild chronic anxiety and depression.  It was 
determined that there was no indication that the veteran had 
a chronic acquired psychiatric disorder related to military 
service.  By letter of September 1987, the RO informed the 
veteran that her claim had been denied.  This letter was 
issued to her last reported address, which was noted on the 
original claim received in May 1987.  The letter also 
informed the veteran of her appellant rights.  

The veteran filed a notice of disagreement (NOD) with this 
decision in January 1988.  VA issued a SOC to the veteran in 
February 1988, again to her last reported address noted on 
the NOD received in January 1988.  This SOC provided the 
veteran with a full discussion of the RO's reasons and bases 
for denying her claim.  She was also provided with a VA Form 
1-9 (Appeal to the Board of Veterans' Appeals) and informed 
that she needed to complete and submit this form to VA in 
order for her case to be sent to the Board.  Instructions on 
the VA Form 1-9 provided detailed instructions on completing 
the form and of the appellate process to include the 
requirement that a timely substantive appeal be submitted to 
VA.  However, VA did not receive any correspondence 
discussing the veteran's claim for service connection for a 
psychiatric disability until July 1999.  

There is no dispute in this case that the September 1987 
decision became final after the veteran was appropriately 
notified and failed to perfect a timely appeal.  Once a 
denial of a claim of service connection has become final, it 
cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Circuit Court noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before the RO in September 1987 included the 
veteran's service medical records.  Her enlistment 
examination of August 1977 included a Report of Medical 
History form on which she denied any prior psychiatric 
symptoms, to include nervous trouble of any sort.  Her 
psychiatric evaluation was reported to be normal.  A similar 
medical history and psychiatric evaluation results were noted 
on an examination report of October 1977.  

An outpatient record of February 1979 noted complaints of 
hyperventilation, cough, and increased temperature, pulse, 
and respiration.  The impression was to rule out pneumonia, 
possible viral upper respiratory infection, and anxiety.  An 
outpatient record dated three days later noted that the 
veteran had appeared in a stuporous state.  The examiner 
noted a possible reaction to over-the-counter medication.  
There was no prior history of drug abuse or psychiatric 
illness. The veteran was hospitalized for evaluation of a 
possible seizure disorder.  

A report of hospitalization from late February to early March 
1979 indicated that the veteran had recent episodes of 
uncontrolled behavior to include extreme nervousness, 
flailing movements of her extremities, and falling to the 
floor.  One of these episodes was observed during the 
hospitalization and was determined to be inconsistent with a 
seizure disorder.  Her neurological workup, to include an 
electroencephalogram and brain scan, were within normal 
limits.  Her psychiatric workup indicated that the veteran 
had been unable to adequately adjust to her military 
assignment, and she claimed that she had been exposed to 
mistreatment and racial prejudice.  While at the psychiatric 
ward, the veteran was well behaved and mingled appropriately 
with other patients.  There was no evidence of significant 
anxiety or depression.  The impression was hysterical 
personality.  It was determined that the veteran's behavior 
had been the result of a hysterical anxiety reaction that 
most probably reflected her difficulty in handling stressful 
situations in a more appropriate manner.  The physician 
determined that this "primary inherent personality defect" 
was not secondary to any disease or injury and had existed 
prior to her military service.  As the veteran was unable to 
adapt to her military situation, the medical evaluators 
recommended that she be administratively separated from 
active service.  It was also recommended that she be given 
sick leave until this separation could be effected.  

The veteran was given a separation examination in late March 
1979.  She reported a medical history of "epilepsy or 
fits", depression, excessive worry, and nervous trouble.  
She indicated that this psychiatric disorder had been treated 
at a military facility.  The examining physician elaborated 
that the veteran did not have any current psychiatric 
complaints.  Her psychiatric evaluation at the time of the 
separation examination was indicated to be normal.  

A private nurse/therapist's letter of May 1987 appears to 
indicate that the veteran was seen for a single counseling 
session early that month.  The veteran complained of work 
problems at her present job with older employees.  She noted 
a history that during her teen years she experienced a 
"troubled family life" that was emotionally painful to her 
and a "conflicting relationship" with her mother.  She also 
reported a psychiatric hospitalization during military 
service, but failed to provide any details of this 
hospitalization to the examiner.  The impression was 
adjustment problems with work personnel because of issues of 
unfairness as perceived by the veteran.

A note from a private physician dated in late May 1987 
indicated that the veteran had appeared extremely nervous.  
The veteran had claimed that she was unable to work at her 
present job because of excessive stress caused by this job.  

The veteran was afforded a VA psychiatric examination in July 
1987.  The reported history noted that the veteran had 
psychiatric manifestations during military service and 
currently suffered with anxiety feelings.  The examiner 
provided the following opinion:

Whether [her psychiatric problems] could 
be considered service connected or not, I 
am unable to advise you without doubt, 
but I have the impression that this is a 
psychologically labile person who had 
very little personality stability in 
[her] life to start with and probably who 
should not have been accepted for 
military service.

The diagnoses were subaverage intellectual functioning 
(probably borderline), and mild chronic anxiety and 
depression.  

The evidence received since September 1987 includes the 
veteran's assertions that she currently suffers with a 
chronic psychiatric disability that is the result of her 
military service.  Lay statements from the veteran's father 
and sister indicate that the veteran had complained of being 
sick during her military service and had called home crying 
on several occasions.  They also noted that the veteran had 
been hospitalized for these complaints during military 
service.  Also obtained were private outpatient records dated 
from the mid-1990s that predominately noted treatment of the 
veteran's physical complaints.  The impressions included mild 
to moderate depression.

A private psychiatric examination of September 1999 noted 
that the veteran claimed she had suffered with severe 
symptoms of depression following an on-the-job injury in the 
mid-1990's, however, she claimed that some symptoms of 
depression had predated this injury.  She also reported 
increased nervousness/anxiety after she had become more 
physically debilitated.  Diagnoses on Axis I included a 
single episode of (moderate) major depression, and mild panic 
disorder with agoraphobia.  A diagnosis on Axis II was 
deferred, but the examination had revealed passive-aggressive 
traits.  

Another private psychiatric examination was given to the 
veteran in April 2002.  She reported a history of depression 
for the past five years, with a prior episode of depression 
in the late 1970s during her military service.  On Axis I, 
the diagnosis was recurrent and severe major depressive 
disorder.  The examiner noted that the veteran had suffered 
with depression for the last five years and had a prior 
episode in the 1970s, but failed to provide any opinion 
linking these episodes.  The other diagnosis was probable 
dementia, not otherwise specified.  The examiner noted that 
there were no significant traits of a personality disorder.  

VA outpatient records dated from 1987 to the early 2000s 
noted treatment of the veteran's physical and psychiatric 
complaints.  The diagnoses include major depressive disorder 
and chronic pain.  A statement of September 2001 prepared by 
the veteran's VA physician noted a number of disabilities 
with which she currently suffered.  The only psychiatric 
disorder noted was major depression. 

A VA psychiatric examination was afforded the veteran in 
December 2002.  This report noted an accurate history taken 
from the veteran's service medical records.  The diagnoses on 
Axis I were recurrent major depressive disorder with 
psychotic features, and nicotine dependence.  A diagnosis on 
Axis II was deferred.  The examiner opined that it was less 
likely than not that the veteran's current major depressive 
disorder was a manifestation of the illness that she had 
while she was in the military service.

The evidence received since September 1987 indicates that the 
veteran continues to suffer with a psychiatric disability.  
The lay evidence of in-service psychiatric symptoms and lay 
assertions of in-service incurrence are cumulative of 
evidence presented in September 1987.  Moreover, the lay 
statements concerning the onset of any such condition are not 
competent; therefore, they are not material.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In addition, the evidence does not include any medical 
opinion that has linked the veteran's current psychiatric 
disability with her episode of symptoms during military 
service.  In fact, the in-service symptoms were linked to a 
personality disorder while the current symptoms are linked to 
a neurosis; that is depression.  All of the healthcare 
professional opinions that have discussed the etiology of the 
current disability had attributed it to stress or 
circumstances arising from post-service employment.  While 
this evidence is new, it is not probative of the reasons and 
bases for denial in September 1987.  That is, the evidence 
obtained since September 1987 does not provide any medical 
evidence that the current psychiatric disability is linked to 
the veteran's period of military service.  As the veteran's 
current psychiatric disability has been found to be a 
depressive disorder and not a psychosis, the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 are not 
applicable.  Therefore, the Board finds that evidence 
received since the September 1987 decision is either 
cumulative or not of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for a psychiatric 
disability.


ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for a 
psychiatric disability has not been received, the claim is 
denied.


REMAND

At her Board hearing in June 2003, the veteran claimed that a 
private physician had treated her for her skin disorder.  A 
review of the claims file reveals that these records have not 
been obtained and, therefore, were not reviewed by the VA 
physician that provided an etiology opinion in December 2002.  
According to the Court's ruling in Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992), the duty to assist requires VA to 
obtain all pertinent medical records that have been called to 
its attention by the veteran and by the evidence already of 
record.  In addition, the duty to assist requires VA to 
obtain a medical examination/opinion that has considered 
records of prior medical examination and treatment in order 
to assure a fully informed evaluation.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  Therefore, this case is remanded 
in order to develop the identified pertinent medical evidence 
and obtain a comprehensive VA examination that will provide 
the appropriate etiological opinion regarding the veteran's 
current skin problems.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In order to ensure that the record is fully developed and 
comply with the veteran's due process rights, this case is 
REMANDED to the VBA AMC for the following:

1.  The veteran should be contacted and 
requested to provide an appropriately 
completed release form so that VA can 
obtain treatment records from a Dr. Zack 
Conard.  Thereafter, the RO should 
request copies of all treatment records 
dated from 1979 to the present time from 
the identified physician.  All responses 
and/or evidence received should be 
associated with the veteran's claims 
file. 

2.  The North Texas VA Health Care System 
should contacted and requested to submit 
legible copies of all of the veteran's 
treatment records dated from November 
2002 to the present time.  All responses 
and/or evidence received should be 
incorporated into the claims file. 

3.  After the above development has been 
completed and all evidence received has 
been associated with the claims file, 
arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded a skin 
examination.  Send the claims folder to 
the examiner for review.  The report of 
the examination should be associated with 
the veteran's claims folder.  Please 
provide the examiner with the following 
instructions:

The purpose of this examination is to 
determine the nature and etiology of any 
current skin disorder.  In regards to 
these disorders, the examiner is 
requested to review the medical history 
contained in the claims file.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions must be clearly set forth.  
Any testing deemed necessary by the 
examiner should be conducted.  

The examiner is requested to answer the 
following questions:

a.	Does the veteran currently suffer with 
a skin disorder?  If so, please 
provide the appropriate diagnosis(es).
b.	Is it at least as likely as not (that 
is, evidence for and against is in 
equipoise) that any current skin 
disorder had its onset during active 
service or is related to any in-
service disease or injury?  Please 
explain your conclusions.

If the veteran fails to report for this 
examination, then refer the claims folder 
with a copy of this remand to the 
appropriate healthcare professional in 
order to obtain a medical opinion to 
questions posed in the above paragraphs 
based on a document review of the claims 
file.  The examiner must provide 
comprehensive reports including complete 
rationales for all conclusions reached.  


4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

5.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, she and her 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of her claim.  38 C.F.R. § 3.655 (2002).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



